NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT DIXON,                                   No. 20-16620

                Plaintiff-Appellant,            D.C. No. 3:18-cv-07137-EMC

 v.
                                                MEMORANDUM*
COUNTY OF SONOMA; ROBERT
GIORDANO,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward M. Chen, District Judge, Presiding

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Robert Dixon appeals pro se from the district court’s summary judgment in

his 42 U.S.C. § 1983 action alleging a policy of inadequate housing under the

Fourteenth Amendment while he was a pre-commitment civil detainee. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Jones v. Blanas, 393


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 918, 926 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment because Dixon failed

to raise a genuine dispute of material fact as to whether the County of Sonoma had

a policy or custom of violating the substantive due process rights of civil detainees

in the County’s Main Adult Detention Facility. See Monell v. Dep’t of Soc. Servs.,

436 U.S. 658, 694 (1978) (municipal liability under § 1983 requires execution of

policy or custom that inflicts plaintiff’s constitutional injury); Jones, 393 F.3d at

932 (a pre-commitment detainee is “entitled to protections at least as great as those

afforded to a civilly committed individual and at least as great as those afforded to

an individual accused but not convicted of a crime”); Trevino v. Gates, 99 F.3d

911, 918 (9th Cir. 1996) (“Liability for improper custom may not be predicated on

isolated or sporadic incidents; it must be founded upon practices of sufficient

duration, frequency and consistency that the conduct has become a traditional

method of carrying out policy.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Dixon’s motion for appointment of counsel (Docket Entry No. 16) is denied.

      AFFIRMED.




                                           2                                     20-16620